Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered February 4, 2013 in a CPLR article 78 proceeding. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner commenced this CPLR article 78 proceeding challenging the determination that denied his grievance concerning the limitations placed on his possession of personal property pursuant to directive 4913 of the Department of Corrections and Community Supervision. Supreme Court properly dismissed the petition, inasmuch as the determination “was not irrational, arbitrary and capricious or affected by an error of law” (Matter of Abreu v Fischer, 97 AD3d 877, 879 [2012], appeal dismissed and lv denied 19 NY3d 1096 [2012]).
Present — Centra, J.E, Lindley, Sconiers, Valentino and DeJoseph, JJ.